Citation Nr: 1514384	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-44 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, related to in-service herbicide and/or chemical exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. The Veteran subsequently moved to Lithuania and his file was transferred to the Pittsburgh RO, which has jurisdiction over foreign cases.

In reviewing this case, the Board has not only reviewed the physical claims file, but also the electronic claims files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a) (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. Also, a veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he or she so chooses. 38 U.S.C.A. 
§ 7107(b) (West 2014); 38 C.F.R. § 20.700.

In the Veteran's Substantive Appeal to the Board (VA Form 9), he requested a hearing before a Veterans Law Judge at a local RO (commonly called a Travel Board hearing). Although the Veteran subsequently moved to Lithuania, he has not withdrawn his request for a hearing. 

Accordingly, the case is REMANDED for the following action:

1. Issue a letter to the Veteran, outlining the potential avenues for being afforded a hearing before the Board, to include, if possible, the provision of a videoconference hearing at the United States embassy in Lithuania.

2. After a reasonable time has passed, if the Veteran has neither withdrawn his request for a hearing nor requested a videoconference hearing, if such would be available, schedule the Veteran for a Travel Board hearing at the Pittsburgh RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




